Citation Nr: 0902475	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  02-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sarcoidosis, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	John C. Betts, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.

As procedural history, the Board notes that by a rating 
decision dated in January 2000, the RO denied the veteran's 
initial claim for service connection for sarcoidosis.  He was 
notified of this determination and of his right to appeal by 
a letter dated later that month, but a timely appeal was not 
received.  In December 2000, the veteran submitted a 
statement in which he requested that his claim be "re-
opened" on the basis of new information.  The RO considered 
this statement to be an attempt to reopen the claim for 
service connection for sarcoidosis.  Even if VA had concluded 
that the December 2000 statement constituted a timely notice 
of disagreement with the January 2000 determination, the 
substantive appeal received in January 2002 could not be 
deemed to be timely as to the January 2000 rating action as 
it was received more than 60 days following issuance of the 
September 2001 statement of the case.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2004).  

The rating action dated in May 2001 concluded that additional 
evidence had been received which was new and material, 
sufficient to reopen the claim, but denied the reopened claim 
on the merits.  Although the RO determined that new and 
material evidence had been received to reopen the claim for 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995); Wakeford v. 
Brown, 8 Vet. App. 237 (1996).  

The Board issued a decision in this matter in March 2005, 
which reopened the claim for service connection, and denied 
the reopened claim of entitlement to service connection for 
sarcoidosis.  The veteran appealed that determination of the 
Board to the Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in December 2007, the Court 
upheld the Board's interpretation of the procedural history 
as reflected in the paragraph directly above, but for other 
reasons vacated and remanded the Board's decision to the 
extent the Board had denied the reopened claim of entitlement 
to service connection for sarcoidosis.

The veteran provided testimony at an August 2002 Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing before the undersigned in August 2002, the 
veteran provided testimony concerning the issue of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for sarcoidosis based on additional 
disability due to Department of Veterans Affairs (VA) 
treatment.  See August 202 Board hearing transcript (Tr.) at 
2.)  However, as the Board grants entitlement to service 
connection for sarcoidosis herein, compensation for all 
aspects of this disability will now be warranted, and the 
claim pursuant to 38 U.S.C.A. § 1151 (West 2002) is rendered 
moot.
 
In a statement dated in November 2003, the veteran referred 
to a claim for service connection for peripheral neuropathy, 
to include as secondary to exposure to Agent Orange.  Since 
this matter was not developed or certified for appeal, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence is at least in equipoise as to 
whether the veteran's sarcoidosis began during active service 
or is related to exposure to Agent Orange or other chemicals 
during active service.


CONCLUSION OF LAW

Sarcoidosis was incurred in active service.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309(e) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further notice or 
development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.    Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall be presumed to be due to exposure to such 
herbicide agents if they have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii).  The diseases listed in 38 C.F.R. § 3.309(e) 
are chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
several forms of soft-tissue sarcoma. 

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded by presumptive laws and regulations from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  In other words, the fact that the veteran did not 
meet the requirements of 38 C.F.R. § 3.309 does not in and of 
itself preclude the appellant from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that the veteran's exposure to Agent Orange during 
service caused his sarcoidosis, or that his sarcoidosis 
otherwise began during service or is related to some incident 
of service, under the general provisions of 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  
   
Factual Analysis

The veteran has not argued, and the evidence does not 
otherwise establish, that the veteran's sarcoidosis may be 
presumed to be related to exposure to Agent Orange in 
service.  Sarcoidosis is not one of the listed conditions for 
which service connection may be presumed as due to exposure 
to Agent Orange.  See 38 C.F.R. § 3.309(e).  However, as the 
veteran had service in Vietnam during the Vietnam Era, the 
Board will presume that the veteran was exposed to Agent 
Orange in service.  38 U.S.C.A. § 1116(f) (West 2002).  The 
Board will consider the veteran's claim for service 
connection for sarcoidosis, to include as due to exposure to 
Agent Orange, on the basis of whether there is proof of 
actual causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The service treatment records are negative for complaints or 
findings concerning any lung disability or sarcoidosis.  On 
the separation examination in January 1971, the lungs and 
chest were evaluated as normal.  A chest X-ray study was 
normal.  

VA medical records dated in 1988 have been associated with 
the claims folder.  A chest X-ray study in May 1988 revealed 
patchy infiltrates in both lungs.  It was indicated that this 
might be due to chronic pleural thickening.  A CT scan of the 
chest in May 1988 revealed that bilateral linear nodular 
infiltrates were present in the perihilar distribution in 
addition to alveolar nodular infiltrates in the perihilar 
distribution.  

The veteran was hospitalized by the VA in May 1988.  The 
hospitalization discharge summary indicates that during the 
course of the hospitalization, the veteran had multiple skin 
tests and all were negative.  Sputum was negative for 
malignant cells.  At the time of discharge, serum protein 
electrophoresis had shown a normal pattern which the 
reporting physician opined seemed to rule against 
sarcoidosis.  The diagnoses were X-ray densities of the left 
lung, asymptomatic, and Agent Orange exposure.

Private medical records disclose that the veteran was seen in 
October 1998.  It was reported that he was employed for a 
plastic containers company, and had a history of exposure to 
tetrachlorethylene, and probably some asbestos.  It was also 
indicated that he was around the effect of Agent Orange in 
Vietnam.  It was reported that the veteran had been examined 
in 1987 and that abnormal lung findings had been shown at 
that time.  Following physical examination, the pertinent 
impressions were bilateral alveolar-type infiltrate/mass with 
air bronchogram, consistent with an alveolar sarcoid, 
lymphoma or a granulomatous process involving the 
peribronchial lymphatics; and Agent Orange exposure.  The 
examiner stated that the calcification of the abnormalities 
brought up the chronicity of the process, and he also noted 
that it was difficult to correlate the findings of ten years 
earlier with what was present now, but that they might be 
related.  A pulmonary function study in November 1998 was 
consistent with pulmonary sarcoidosis.  

Additional private medical records confirm the diagnosis of 
sarcoidosis.

The veteran was afforded a respiratory examination by the VA 
in November 1999.  The claims folder was reviewed in 
conjunction with the examination.  It was reported that the 
veteran was first evaluated for cough symptoms in 1971, after 
his discharge from service, but that he was not given a 
diagnosis.  No chest X-ray studies from that period were 
available.  It was also noted that the veteran had undergone 
another evaluation in 1988, but no diagnosis was made and no 
treatment initiated.  It was further noted that the veteran 
saw his primary physician in October 1998 for pains that were 
thought to be from costochondritis.  A chest X-ray study at 
that time demonstrated hilar adenopathy.  Following an 
examination, the impression was sarcoidosis.  The examiner 
reviewed X-ray studies from 1988, 1998 and 1999.  He stated 
that "[a]s there is also a chest x-ray report which 
commented on bilateral adenopathy in 1988, it most assuredly 
was present at that time as well.  It is difficult to 
speculate whether the [veteran] had sarcoid while in the 
military, and due to the lack of chest x-ray reports from 
that time period, it is difficult to state whether adenopathy 
was present at that time.  As sarcoid can be present, and the 
patient asymptomatic, it is not at all unlikely that it was 
present at that time as well.  However, the etiology of 
sarcoid continues to be unknown, and there is no evidence 
that it is due to chemical exposure.  Therefore, it is 
unlikely that this [veteran's] sarcoidosis is due to his 
military service."   (Emphasis added.)

In a statement dated in September 2001, E.J.F. related that 
he had been the veteran's commanding officer in Vietnam.  He 
described the veteran's service in the Republic of Vietnam 
and indicated that the veteran had been involved in combat 
operations and the repair of river patrol boats hostile 
waters.  The letter incorrectly stated that the veteran was 
considered 100 percent disabled by VA as the result of his 
exposure to Agent Orange.  The purpose of the letter, 
addressed to the Chief of Naval Operations, was to recommend 
the veteran for the Bronze Star Medal.

Voluminous medical records have been associated with the 
claims folder subsequent to the January 2000 RO 
determination.  The pertinent evidence will be summarized 
below.

In December 2000, the VA physician who conducted the November 
1999 VA examination, responded to a letter from the veteran.  
He noted that he was familiar with the articles the veteran 
had submitted to him, but commented that they only suggested 
theories as to possible etiologies of sarcoidosis and other 
diseases, but did not provide any solid evidence of the 
etiology at this time.  

In a letter to the veteran dated in November 2000, a 
physician, a Professor at the University of Kansas Medical 
Center, stated that it was not known if TCDD can or cannot 
cause sarcoidosis in humans.  He indicated that relatively 
low doses of TCDD stimulated the immune system.  The 
physician noted that sarcoidosis had an immunological 
component of unknown etiology and that additional testing was 
needed to consider the possibility of TCDD causing an 
autoimmune disease.  

In a treatment note dated in August 2002, C.E. Schroder, 
M.D., a consultant in pulmonary medicine, in responding to 
correspondence from the veteran, opined that the diagnosis of 
sarcoidosis was still correct "although admittedly he 
apparently developed his symptoms initially in 1988, the 
diagnosis probably was delayed considerably."  The treatment 
note was written in response to concerns from the veteran 
that he had asbestosis rather than sarcoidosis.

In a statement dated in January 2003, M.S. Box, M.D., 
reported that the veteran was under his care for the 
treatment of sarcoidosis.  He indicated that he reviewed the 
veteran's previous medical records.  He opined that based on 
the veteran's history, it was as likely as not that 
sarcoidosis was related to Agent Orange exposure in service.  
He added that there have been documented cases of patients 
exposed to Agent Orange developing autoimmune conditions and 
he believed that was the case for the veteran.

In a statement dated in August 2004, E. Friedlander, M.D., 
the Chair of Pathology of the Kansas City University in 
Medicine and Biosciences, noted that the veteran reported he 
had been diagnosed with sarcoidosis.  He stated that there 
was no epidemiologic link between Agent Orange and 
sarcoidosis.  He added that he would not dismiss it as a 
possibility.  He reported that he reviewed the literature 
database from NIH and found that there was no published study 
one way or the other.  He related that sarcoidosis was 
probably a result of a poorly understood immune disturbance.  
He stated that he thought a link was possible.  

The veteran was again examined by the VA in October 2004.  
The examiner noted that he had reviewed the claims folder.  
It was indicated that the veteran reported that a definitive 
diagnosis was not made in 1988 and that no treatment was 
undertaken until 1998 when the veteran had chest pain that 
was diagnosed clinically as costochondritis.  It was noted 
the diagnosis of sarcoidosis was subsequently made on the 
basis of additional testing.  Following current physical 
examination, the diagnosis was pulmonary sarcoidosis.  The 
examiner noted that the veteran brought a letter from Dr. Box 
who felt there was a cause-and-effect relationship between 
Agent Orange exposure and the veteran's sarcoidosis.  The VA 
examiner opined that it was at least as likely as not that 
the veteran's sarcoidosis was related to his exposure to 
Agent Orange.  This was based in part on the fact that Dr. 
Box concurred with this conclusion, and the letter from Dr. 
Friedlander.  He added that it was felt that sarcoidosis 
represents an autoimmune disorder and Agent Orange has been 
associated with autoimmune disorders.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

In January 2009 the Board received from the veteran a 
document from the Veterans Heath Administration, dated 
January 9, 2007, and entitled Under Secretary for Health's 
Information Letter [--] Sarcoidosis.  As background, the 
document described sarcoidosis as an idiopathic, multi-system 
disorder, which is characterized by noncaseating granulomas.  
The document further states that although the specific causes 
of sarcoidosis have not been confirmed the disease is thought 
to result from a complex interaction of genetic factors and 
the environment.  Plausible precipitating causes among 
susceptible individuals were listed as including exposure to: 
1) environmental chemicals; 2) viruses; 3) bacteria; 4) 
molds; 5) certain industrial dusts.  The document includes a 
section entitled "Studies of Sarcoidosis Among Military 
Populations."  It is stated in the letter that "recent 
research by the Navy and Centers for Disease Control and 
Prevention (CDC) identified a higher-than expected number of 
sarcoidosis cases in military personnel who served aboard 
aircraft carriers.  The document cites several different 
types of studies with respect to development of sarcoidosis, 
and concludes that none of the studies of exposures has been 
conclusively demonstrated to cause sarcoidosis, and notes by 
way of illustration that, unexpectedly, teachers have been 
found to be at increased risk for sarcoidosis.  This section 
of the report concludes that "[i]n summary, studies of the 
etiology of sarcoidosis in civilian populations and among 
Navy personnel have been inconclusive and have not answered 
important questions as to whether sarcoidosis is caused by 
specific occupational exposures during military service."  
The document specifically notes that "[w]hen sarcoidosis is 
diagnosed more than 1 year following discharge from the 
military, entitlement to service-related disability 
compensation may also be established on an individual basis 
if medical evidence establishes a link between current 
disability and military service."

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  Based on 
the most recent report, the Secretary concluded that the 
credible evidence against an association between autoimmune 
disorders and herbicide exposure outweighs the credible 
evidence for such an association, and determined that a 
positive association did not exist.  See 72 Fed. Reg. 32,395 
(June 12, 2007); see also 68 Fed. Reg. 27,637 (May 20, 2003).  
The Board has reviewed the most recent underlying report of 
the National Academy of Sciences.  That report discusses 
conflicting evidence as to whether exposure to Agent Orange 
may lead to autoimmune disease, and noted that "[o]n the 
basis of its evaluation of the evidence reviewed here and in 
previous VAO reports, the committee concludes that there is 
inadequate or insufficient evidence to determine whether 
there is an association between exposure to the compounds of 
interest and immune suppression, allergy, or autoimmune 
disease."  See National Academy of Sciences, Veterans And 
Agent Orange: Update 2006, pp. 618-620.

The Board acknowledges that sarcoidosis has been categorized 
by many medical authorities as an autoimmune disorder.  
However, after review of the claims files, the relevant 
Federal Register publications indicating the Secretary's 
findings, and the underlying reports of the National Academy 
of Sciences, the Board is persuaded that to unequivocally 
categorize the veteran's sarcoidosis as an autoimmune 
disorder and rely on the studies of the National Academy of 
Sciences and conclusions of the Secretary to thereby find 
that there is no association between this veteran's active 
service and his sarcoidosis is not the most appropriate mode 
of analysis for this case.  In this regard, the January 9, 
2007, publication from the Under Secretary for Health on 
sarcoidosis does not refer to it as an autoimmune disorder, 
and reflects a high degree of medical uncertainty and 
complexity on several points regarding classification and 
etiology.  Further, Under Secretary for Health's report lists 
environmental chemicals as a possible cause of sarcoidosis in 
susceptible individuals.

As one might expect based on the foregoing, the medial 
opinion evidence in this matter does not reflect a high 
degree of medical certainty and reflects varying opinions as 
to the nature and etiology of the veteran's sarcoidosis and 
sarcoidosis in general.  A November 1999 VA examiner opined 
on the one hand that the etiology of sarcoid continues to be 
unknown, and there is no evidence that it is due to chemical 
exposure, so that it was therefore unlikely that the 
veteran's sarcoidosis is "due to" his military service 
(quotations added); yet, on the other hand, after a close 
review of X-rays that in his opinion reflect that the veteran 
definitely had sarcoidosis in 1988, he stated further that it 
was "not at all unlikely" that it was present during 
veteran's time in the military as well.  Given that the 
veteran is presumed to have been in sound condition upon 
entry into active service, see 38 U.S.C.A. § 1111 and 38 
C.F.R. § 3.304(b), a closely reasoned medical opinion that it 
is "not at all unlikely" that the veteran may have had 
sarcoidosis during military service constitutes significant 
evidence for the grant of service connection.  

Additional medical opinions received are similarly equivocal 
but are generally favorable, and in some cases appear to be 
rendered by physicians expert in their fields.  In a 
statement dated in August 2004, E. Friedlander, M.D., the 
Chair of Pathology of the Kansas City University in Medicine 
and Biosciences, related that sarcoidosis was probably a 
result of a poorly understood immune disturbance, and that a 
link between the veteran's exposure to Agent Orange and his 
sarcoidosis was possible.  In January 2003, M.S. Box, M.D., 
reported that the veteran was under his care for the 
treatment of sarcoidosis, and opined that based on the 
veteran's history, it was as likely as not that sarcoidosis 
was related to Agent Orange exposure in service.  He added 
that there have been documented cases of patients exposed to 
Agent Orange developing autoimmune conditions and he believed 
that was the case for the veteran.  Similarly, an October 
2004 VA examiner opined that it was at least as likely as not 
that the veteran's sarcoidosis was related to his exposure to 
Agent Orange.

Based on the foregoing, the Board finds that the competent 
medical evidence is at least in equipoise as to whether, 
under the very specific facts of this case, the veteran's 
sarcoidosis is related to his exposure to Agent Orange in 
Vietnam.  Further, there is competent medical opinion 
evidence that it is "not at all unlikely" that the veteran 
had sarcoidosis during his period of active military service.  
Additionally, there is evidence from the Under Secretary for 
Health that some Navy personnel have experienced a higher 
than expected incidence of sarcoidosis, though the reason for 
the association is not at all clear, and that sarcoidosis may 
be attributable to exposure to environmental chemicals in 
susceptible individuals.  As so little is understood about 
sarcoidosis, and the specific facts of this case have been as 
thoroughly developed as possible, there appears no reasonable 
possibility that further development of this claim would 
better resolve the matter on appeal.  As such, under the 
current state of the record and the unique facts of this 
case, the Board finds that there is at least an approximate 
balance of positive and negative competent medical evidence 
in this matter.  See 38 C.F.R. § 3.102.  Accordingly, 
entitlement to service connection for sarcoidosis is 
warranted.





ORDER

Entitlement to service connection for sarcoidosis is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


